Per Curiam:
The issue presented was whether or not the fair market value of the land, unimproved, was less than $4,000,000, the amount at which it was assessed. It appearing that the fair market value was in excess of that sum, the order appealed from should be affirmed. But the fourth finding should be modified because it was unnecessary to determine the exact value of the land unimproved, in excess of the amount at which it had been assessed. The fourth finding of fact is, therefore, modified so as to read: “That on the second Monday of January, 1910, the said property unimproved was of a market value in excess of $4,000,000.” As so modified the order is affirmed, with costs to the respondent. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, with costs to respondent. Order to be settled on notice.